DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Improper Amendment in Reissue
	The application filed 20 July 2021 proposes to amend the claims but does not comply with 37 CFR 1.173 which sets forth the manner of making amendments in reissue applications.  See MPEP 1453.  In particular, in reissue single brackets (and not sets of double brackets or strikethroughs) should be used for deleted language. 37 CFR 1.173(d)(1).  Further, newly added claims should be completely underlined (including the claim number) since they are matter added by reissue. 37 CFR 1.173(d)(2).   Finally, the claim identifier for the added claims should be “(NEW)” throughout prosecution. See MPEP 1453(V)(C).  For example, here claim 8 uses sets of double brackets.  

Specification
The disclosure is objected to because of the following informality: 
In the amendment to the specification received 19 October 2021 the use of double brackets to delete – [[all]] – is improper because in reissue only sets of single brackets should be used.  See MPEP 1453 citing 37 CFR 1.173(d)(1).  
Appropriate correction is required.

Reissue Oath/Declaration
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The reissue oath/declaration filed with this application is defective because it fails to specifically identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP 1414-1414.01.  As required by 37 CFR 1.175(a), the reissue oath/declaration must specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue.  In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.  However, any error in the claims must be identified by reference to at least one specific claim and the specific claim language wherein lies the error.  
Here, the error in the Declaration received 11 March 2020 is that claim 8 is “omitting the cutouts in the panels and omitting the stacked, three dimensional configuration of the [panels] on the wall surface.”  However, claim 8 claims “a pair of cutouts” and “the first, second and third wall panels are placed on the wall surface in a stacked three dimensional configuration.”  This explicit language should be stated in the error statement so as to clearly identify the error (so as to avoid ambiguity) in the claims which renders the patent inoperative or invalid.   
Claims 1-18 are rejected as being based upon a defective reissue oath/declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.

Recapture
Claims 8-14 and 15-18 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See case law listed at MPEP 1412.02.  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
MPEP 1412.02(II) establishes a three-step analysis for recapture as follows:

1.  Determine whether, and in what respect, the reissue claims are broader in scope than the original, patented claims;
2.  Determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
3.  Determine whether the reissue claims were materially narrowed in other respects so that the claims may not have been enlarged, and, hence, avoid the recapture rule.


As to step 1, new independent claims 15 and 17 invoke broadening because they are broader in several aspects than the patented, or issued, independent claims 1 and 8. In particular, new claims 15 and 17 lack the limitation step or structure from either: 
Claim 1 - placing a third wall panel on the wall surface between the first wall panel and the second wall panel such that the central portion of the third wall panel is positioned between and abutting each of the first wall panel and the second wall panel to define an open space between the wall surface and the central portion of the third wall panel; 

As to step 2, in the amendment of 13 May 2019 of 15/599,723, for claim 1, applicant amended independent claim 4 (issued as claim 1) by adding, inter alia, the step limitation given above.  In addition, applicant argued that the prior art (Kompe US 2013/0202841) did not disclose this limitation. See Amendment of 13 May 2019 at page 7 for claims 1 and 4-7. 
For claim 9 (issued as claim 8) examiner and applicant had an interview where applicant agreed to the language incorporated into an examiner’s amendment. See Interview Summary of 28 May 2019.  In the subsequent Notice of Allowance in the examiner’s amendment claim 9 (issued as claim 8) was amended, inter alia, to add the above structural limitation.  See Notice of Allowance of 28 May 2019 at pages 4-5.  
As to step 3, “[i]f a surrender generating limitation (SGL) has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 USC 251 may be proper.” MPEP 1412.02(II)(C)(1) (emphasis omitted).  Here, the above surrendered limitation is eliminated from independent claims 15 and 17, thus, a rejection for impermissible recapture is proper. 
	(Examiner notes that a possible argument against the recapture rejections of overlooked aspects for claims basically claiming a “plurality of strings” as in claims 15 and 17 does not appear to be applicable because a “plurality of strings” was claimed in dependent claims 15 and 16 as originally submitted in application 15/599,723 (claims of 19 May 2017 of 15/599,723).  Additionally, claim 14 from which claims 15 and 16 depend would be generic to this limitation.  MPEP 1412.01(II) states that “(c)laims to separate inventions/embodiments/species that were 


Further, amended claim 8 (amended in the amendment received 19 Oct. 2021) invokes broadening because it is broader in several aspects than the patented, or issued, independent claim 8.  In particular, amended claim 8 lacks the limitation of: 
	Patented, or issued,  claim 8 – wherein the central portion of the third wall panel is disposed between and in engagement with adjacent sides of the first wall panel and second wall panel to define an open space between the wall surface and the central portion of the third wall panel, 
	wherein the first, second and third wall panels are placed on the wall surface in a stacked, three-dimensional configuration,
	wherein the pair of cutouts of the third panel are disposed over the adjacent sides of the first and second wall panels.
As to step 2, for claim 9 (issued as claim 8) examiner and applicant had an interview where applicant agreed to the language incorporated into an examiner’s amendment. See Interview Summary of 28 May 2019.  In the subsequent Notice of Allowance in the examiner’s amendment claim 9 (issued as claim 8) was amended, inter alia, to add the above structural limitation.  See Notice of Allowance of 28 May 2019 at pages 4-5.  Further, in the examiner’s reasons for allowance cited to, inter alia, “an open space between the wall surface and the central 
As to step 3, “[i]f a surrender generating limitation (SGL) has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 USC 251 may be proper.” MPEP 1412.02(II)(C)(1) (emphasis omitted).  Here, the above surrendered limitations are eliminated from amended claim 8, thus, a rejection for impermissible recapture is proper. 

Claim Rejections - 35 USC § 112
Claims 10, 12, 15, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	In claim 10, the “pair of cutouts” lacks antecedent basis based on amended claim 8.  
	In claim 12, the “central portions of the first, second and third wall panels” lacks antecedent basis based on amended claim 8.  
	In claim 15, line 3, the language of “rear surface having defining a central portion” is ambiguous, thus indefinite, due to the “having defining” wording.  Possibly the language should be --rear surface defining a central portion.--
	Claim 16 is rejected due to its dependence upon claim 15. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8, 9, and 12 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Poon (US 8,096,093; 29th patent on IDS of 11 March 2020).
	As to claim 8, Poon discloses a wall panel system (abstract) for placement on a wall surface (abstract), the wall panel system comprising: 
	a. a first wall panel (20 of Fig. 4A) having a body with a front surface (shown in Fig. 4A), and a rear surface (shown in Fig. 4A); 
	b. a second wall panel (other 20 of Fig. 4A) having a body with a front surface (shown in Fig. 4A), and a rear surface (shown in Fig. 4A); and 
	c. a third wall panel (10 of Fig. 4A) having a body with a front surface (shown in Fig. 4A), and a rear surface (shown in Fig. 4A), defining a central portion (region around 180 of Fig. 4A) of the rear surface, wherein the central portion of the third wall panel is disposed between and in engagement (regions around (120) for the two panels (10)) with adjacent sides of the first wall panel and the second wall panel (region around (120) is defined as the sides of panels (10)) to define an open space (shown in Fig. 4A) between the wall surface (shown in Fig. 4A) and the central portion of the third wall panel.
	As to claim 9, Poon further discloses the wall panel system comprising an open space defined between the wall surface and the central portion of the third wall panel that consists of empty space (shown below (10) in Fig. 4A).
	As to claim 12, Poon further discloses attachment layers (160 of Fig. 4A) on the central portions of the first, second and third wall panels.



[AltContent: arrow]									second panel
[AltContent: arrow]						third panel
[AltContent: arrow]			first panel

    PNG
    media_image1.png
    176
    490
    media_image1.png
    Greyscale

[AltContent: arrow]
[AltContent: arrow][AltContent: arrow]

adjacent side

			open space

Claims 8 and 9 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Mathon (US D635,279).
	As to claim 8, Mathon discloses a wall panel system (Figs. 2-4) for placement on a wall surface (title), the wall panel system comprising: 
	a. a first wall panel (“first panel” above) having a body with a front surface (shown in Fig. 3 above), and a rear surface (shown in Fig. 3 above); 
	b. a second wall panel (“second panel” above) having a body with a front surface (shown in Fig. 3 above), and a rear surface (shown in Fig. 3 above); and 
	c. a third wall panel (“third panel” above) having a body with a front surface (shown in Fig. 3 above), and a rear surface (shown in Fig. 3 above), defining a central portion (region around 180 of Fig. 4A) of the rear surface, wherein the central portion of the third wall panel is 
	As to claim 9, Mathon further discloses the wall panel system comprising an open space (“open space” above) defined between the wall surface and the central portion of the third wall panel that consists of empty space (shown above).

Claims 15 and 16 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Tuente et al. (DE 102005024437 A1; “Tuente”).
	As to claim 15, Tuente discloses a surface panel system (Figs. 1-12) for placement on a surface (1st paragraph of Description section of translation), the panel system comprising: 
at least one panel (2) having:  
a) a body (Figs. 1-5) with a front surface (shown best in Fig. 1) and a rear surface (3) having defining a central portion (best shown in Fig. 2 with the central portion being region of (3) with adhesive layer (5) and strings (7 which made up of strings 9 and 10)); 
b) an attachment layer (5, 6, 7) disposed on at least the central portion of the rear surface (Figs. 2-4), the attachment layer including:
i) an adhesive layer (5, 6); and 
ii) a plurality of strings (7; from translation at abstract of “mat is made from a grid-like or network of fibers, preferably textile, plastic and/or natural fibers) positioned within the adhesive layer (Fig. 4); wherein the plurality of strings are spaced from one another to define channels (best shown in Fig. 2 with channels between adhesive layer 
	As to claim 16, Tuente further discloses wherein the plurality of strings are compressible in order to form a vacuum within channels between the plurality of strings when the wall panel system is pressed against a surface (capable of this function).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 are rejected 35 U.S.C. 103 as being unpatentable over KR100444279 (“KR’279”) in view of Tuente.  
	As to claim 17, KR’279 discloses the method (from steps shown in Fig. 3) of assembling a decorative surface panel system (Fig. 3), the method comprising the steps of:  
a)  providing a plurality of panels (131 of Fig. 4), each panel of the plurality of panels having, body with a front surface (130, 131), a rear surface (shown best in Figs. 1-3), and an attachment layer (B of Fig. 3) disposed on the rear surface, the attachment layer including, an adhesive layer (B of Fig. 3) and a plurality of strings positioned within the adhesive layer; and  
b)  placing the plurality of panels on a surface (from Figs. 3, 4) with adjacent sides of the plurality of panels in engagement with one another(implied from “plurality of panels” of Description section of translation), wherein the step of placing the plurality of panels on the surface comprises engaging the attachment layer (B) on each of the .plurality of panels with the 
Not disclosed is the adhesive layer having a plurality of strings.  Tuente, however, discloses with a wall panel (Figs. 1-12) a plurality of strings (7; from translation at abstract of “mat is made from a grid-like or network of fibers, preferably textile, plastic and/or natural fibers) in the adhesive (5,6).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of KR’279 by having the adhesive with strings as disclosed by Tuente so as to increase adhesion and strength of the bond.  
As to claim 18, KR’279 and Tuente further disclose wherein the plurality of strings are compressible in order to form a vacuum in channels defined between the plurality of strings when the wall panel system is pressed against a surface, and where the step of engaging the attachment layer with the surface comprises the steps of:  
a) pressing the panel against the surface to compress the adhesive layer and the strings against the surface to displace air from within the channels (capable of this function); and 
b) releasing the panel to allow the strings to expand and create a vacuum between the attachment layer and the surface within the channels (capable of this function).   

Claim 12 is rejected 35 U.S.C. 103 as being unpatentable over Mathon.  
	As to claim 12, not disclosed is an attachment layer for the panels.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wall panel system of Mathon by adding an adhesive layer to the central portions of the first, second and third wall panels so as to allow attachment to the wall, as a well know method of attaching panels.

Response to the amendment received 19 October 2021
	In the response received 19 October 2021 the applicant argued the following: 
	1.  The specification has been amended. Amend. at 8. 
	2.  For the claim objection, the claims have been amended. Amend. at 8. 
	3.  For the declaration rejection, claim 8 has been amended. Amend. at 8-9. 
4.  For the recapture rejection, applicant has added back part of the language. Amend. at 9-10. 
5.  For the 102 rejections, Tuente does not disclose an adhesive layer with a plurality of strings with channels. Amend. at 10-11. 
6.  For the 103 rejections, Tuente does not disclose an adhesive layer with strings and channels. Amend. at 11-12.  

	As to argument (1), the amendment to the specification corrects the error but uses a set of double brackets which is not proper in reissue. 
	As to argument (2), the claim objection is withdrawn. 
	As to argument (3), the rejection of the declaration is maintained.  The error statement in the declaration received 11 March 2020 does not use the specific language that is deleted in claim 8.  This causes ambiguity as to what language in claim 8 causes the claim to be inoperative or invalid.  
	As to argument (4), examiner considers applicant to have argued the complete language cited in the rejection.  Thus, to overcome the rejection the complete language should be added back to the claims.  


Claims Not Reading on the Applied Prior Art
	The prior art of record does not read upon claims 1-14.  
The prior art of record does not disclose or suggest a third wall panel on the wall surface between a first wall panel and a second wall panel such that a central portion of the third wall panel is positioned between and abutting each of the first wall panel and the second wall panel to define and open space between the wall surface and the central portion of the third wall panel, and a pair of cutouts of the third panel over adjacent sides of the first and second wall panels.  

Remarks
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication should be directed to Jeffrey L. Gellner at telephone number 571.272.6887.  The Examiner can normally be reached Monday through Friday from 8:30 to 4:00.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Eileen D. Lillis can be reached at 571.272.6928.   
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which in the instant patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

/Jeffrey L. Gellner/
Jeffrey L. Gellner
AU 3993, Central Reexamination Unit 
(571) 272-6887 

Conferees:  /ple/ /E.D.L/                            SPRS, Art Unit 3993